                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

KIM CONDRA LOEWENSTEIN,                       )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      No.:   1:20-CV-135-TAV-SKL
                                              )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )


                       MEMORANDUM OPINION AND ORDER

         This civil matter is before the Court on a Report and Recommendation (R&R)

entered by United States Magistrate Judge Susan K. Lee on January 26, 2021 [Doc. 8].

In the R&R, the magistrate judge recommends that the Court dismiss this case without

prejudice for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41. In so

recommending, the magistrate judge notes that she issued a show cause order [Doc. 6]

after plaintiff failed to timely file a motion to proceed in forma pauperis or pay the filing

fee. Counsel for plaintiff responded that he had been unable to communicate with

plaintiff for over six (6) months, despite many attempts to do so [Doc. 7]. There have

been no timely objections to the R&R, and enough time has passed since the filing of the

R&R to treat any objections as waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(d),

72(b).

         After careful review of the matter, the Court agrees with the magistrate judge’s

recommendations. Accordingly, the Court ACCEPTS in full the R&R [Doc. 8] pursuant




Case 1:20-cv-00135-TAV-SKL Document 9 Filed 02/18/21 Page 1 of 2 PageID #: 20
to 28 U.S.C. § 636(b)(1).     This case is therefore DISMISSED WITHOUT

PREJUDICE for failure to prosecute under Rule 41. The Clerk is DIRECTED to close

the case.

       IT IS SO ORDERED.


                              s/ Thomas A. Varlan
                              UNITED STATES DISTRICT JUDGE




                                       2


Case 1:20-cv-00135-TAV-SKL Document 9 Filed 02/18/21 Page 2 of 2 PageID #: 21
